 1                              UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:19-cr-00264-KJD-VCF
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     JAVIER REYES-ALAS,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the sentencing hearing currently scheduled for
                                                                          March 10, 2020
     Tuesday, February 18, 2020 at 9:00 a.m., be vacated and continued to ________________ at
11
12                 9 00 __.m.;
     the hour of ___:___ a     or to a time and date convenient to the court.

13
14                     14 day of February, 2020.
            DATED this ___

15
16
                                                 UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                    3
